Case: 13-5003    Document: 9     Page: 1   Filed: 03/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                ANTHONY C. KENNEY,
                  Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5003
                __________________________

    Appeal from the United States Court of Federal
Claims in case no. 12-CV-0521, Judge Christine O.C.
Miller.
              __________________________

                      ON MOTION
                __________________________

                       PER CURIAM.
                       ORDER
    The United States moves for summary affirmance of
the United States Court of Federal Claims order dismiss-
ing Anthony C. Kenney’s complaint for lack of jurisdic-
tion.
Case: 13-5003    Document: 9      Page: 2    Filed: 03/05/2013




ANTHONY KENNEY v. US                                        2


    On August 16, 2012, Mr. Kenney filed the underlying
complaint in the Court of Federal Claims, naming as
defendants Travelers Indemnity Insurance Carrier,
Looney, Nichols & Johnson, Michael D. Antkowiak, and
an entity called the Board of Review Employment Com-
mission. As the Court of Federal Claims explained, Mr.
Kenney’s complaint appears to request a “review of the
denial of his workman’s compensation and unemployment
claims as apparently appealed to the United States Court
of Appeals for the Tenth Circuit.”
     When a complaint names private parties, rather than
federal agencies, the Court of Federal Claims lacks juris-
diction to hear those matters. United States v. Sherwood,
312 U.S. 584, 588 (1941) (“[I]ts jurisdiction is confined to
the rendition of money judgments in suits brought for
relief against the United States, and if the relief sought is
against others than the United States, the suit as to them
must be ignored as beyond the jurisdiction of the court.”
(citations omitted)).
    We agree with the Court of Federal Claims that the
complaint itself is “unintelligible [, and] [t]he court cannot
ascertain the basis on which jurisdiction is claimed
against the United States other than from [Mr. Kenney’s]
reference to ‘default [judgment] to every case filed or
appealed to the 10th Circuit Court that is endless to
plaintiff[’s] workers comp and unemployment benefits
claims[.] . . .’”
    When the position of the government in arguing that
the Court of Federal Claims lacked jurisdiction was “so
clearly correct as a matter of law that no substantial
question regarding the outcome of the appeal exists,”
summary affirmance is appropriate. Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994). Because Mr.
Kenney’s complaint fails to set forth a jurisdictional basis,
Case: 13-5003        Document: 9   Page: 3      Filed: 03/05/2013




3                                       ANTHONY KENNEY v. US



summary affirmance of the judgment of the Court of
Federal Claims dismissing the complaint is appropriate.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The United States’ motion is granted. The judg-
ment of the Court of Federal Claims is summarily af-
firmed.
      (2) All pending motions are denied.
      (3) Each side shall bear its own costs.


                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s25